DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 16-17, 19-20, and 22-23 - are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (6,344,165) in view of Applicant’s Admitted Prior Art, Conboy (10,430,757), and Hebnick (5,377,470). 
Claim 1 – Coleman discloses prefabricated Scrimper (col. 1, line 17) wood building panels (claim 8), wherein each of the panels comprise a timber material that is formed in a steam press from a scrimber material into a panel of predetermined dimensions.
Coleman does not disclose the panels are LST panels, or that they are form a multi-story building comprising:
a plurality of prefabricated long strand timber (LST) engineered wood panels, 
each LST panel having a length, a width, and a thickness, with the length of each LST panel extending in a vertical direction in said multi-story building, 
each LST panel being made from a plurality of generally parallel elongate strands of wood oriented in the direction of the length of the panel to provide for vertical load bearing capacity:
each LST panel having a vertically extending side edge along the length of each panel shaped to engage with a vertically extending side edge of an adjacent panel, 
each LST panel comprising pre-cut openings for windows and doors; and
each LST panel comprising a linearly extending first engagement structure along a vertically extending side edge of the panel and a complementary linearly extending second engagement structure extending along the other and oppositely disposed vertically extending side edge of the panel, wherein the first engagement structure is configured to engage with a second engagement structure of an adjacent panel,
wherein each of the LST panels comprise a cured, long strand timber material.
Applicant admits that ‘165 teaches a LST panel, page 4, and Conboy discloses panels (Fig. 1B (CLT), 4; Fig. 22A) that form a multi-story building (Fig. 2) comprising:

each LST panel comprising a linearly extending first engagement structure along a vertically extending side edge of the panel and a complementary linearly extending second engagement structure extending along the other and oppositely disposed vertically extending side edge of the panel, wherein the first engagement structure is configured to engage with a second engagement structure of an adjacent panel (Conboy teaches such structure because Fig. 22A shows the side edges are complimentary in that they combine to create a joint)    
each panel comprising pre-cut openings for windows and doors (Fig. 22A); and
each Coleman in view of Applicant’s Admitted Prior Art and Conboy panel being made from a plurality of generally parallel elongate strands of wood oriented in the direction of the length of the panel to provide for vertical load bearing capacity because, as applicant points out, the TimTek (Coleman) “long strands in the scrim log material mat are oriented in a direction that will be vertical (along the length of the panel) and therefore load-bearing in the final panels used for a multi-story construction”, page 6, line 27 to page 7, line 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Coleman panel into a multi-story building using LST panels instead of CLT panels for a strong, low footprint building.
Finally, as to the claimed foundation comprising an upwardly extending flange, each LST panel having a downwardly facing bottom goove along one width of each panel, and further wherein the foundation engages with the downwardly facing bottom groove of each LST panel placed on a top surface of the foundation, Conboy teaches a foundation (“concrete foundation”, description of Fig. 2), and Hebnick (Fig. 3) discloses a foundation comprising an upwardly extending flange (14) on a foundation, the foundation engages with the downwardly facing bottom groove (24) of each panel 

Claim 3 - Coleman in view of APA, Conboy, and Hebnick discloses the multi-story building of claim 1, Conboy further teaching tongue and groove side edges (Fig. 1B shows a panel (CLT panel 4 is panel shaped) with tongue and groove side edges, Fig. 22A panel also being a CLT panel). Examiner remarks that there does not appear to be any criticality regarding the type of side edge connection, as a tongue is not even necessary (“In the case where a tongue is missing, as when two grooves are adjacent, a “spline” of material may be inserted to close and seal the joint between the final panel 12b and its adjacent panels”, page 20).  

Claim 6 – Coleman in view of APA, Conboy, and Hebnick discloses the multi-story building of claim 1, Conboy further teaching wherein a plurality of the panels are arranged side by side to form the building outer shell (“CLT building components be used on exterior walls”, page 141).

Claim 7 – Coleman in view of APA, Conboy, and Hebnick does not disclose the panels are arranged such that the lower edges of horizontally adjacent alternate panels are at substantially the same height. Examiner Officially notes that it is exceedingly old in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for panels to be arranged such that the side edges of an upper story are staggered relative to the side edges of a story directly below the upper story are staggered for wall strength.

Claim 8 – Coleman discloses Scrimper (col. 1, line 17) wood building panels (claim 8).

a plurality of long strand timber (LST) panels, each LST panel having a length, a width, and a thickness, with vertically extending side edges along the length of each panel, at least one side edge of a first panel connected to a side edge of an adjacent second panel, the connection between the panels being adapted to resist relative movement between the panels;
each LST panel being made from a plurality of generally parallel elongate strands of wood oriented in the direction of the length of the panel to provide for vertical load bearing capacity;
wherein the LST panels are pre-cut at a fabricating plant prior to shipment to a job site to provide for doors and windows and side edge attachment elements, and
a foundation for supporting at least one row of said LST panels along a periphery to form the exterior walls of the building.
Applicant admits that ‘165 teaches a LST panel, page 4, and Conboy discloses a plurality of panels, each panel having a length, a width, and a thickness, with vertically extending side edges along the length of each panel, at least one side edge of a first panel connected to a side edge of an adjacent second panel, the connection between the panels being adapted to resist relative movement between the panels (Fig. 22A shows adjacent exterior wall panels “mass timber building as generally shown in FIGS. 22A”, and as such, these are permanent walls, the edges “connected” as broadly recited because once the walls are in place they are necessarily permanently connected, the connection adapted to resist movement because the panel edges are relatively close to each other);
wherein the panels are pre-cut at a fabricating plant prior to shipment to a job site to provide for doors and windows and side edge attachment elements (“the panels are pre-cut at a fabricating plant prior to shipment to a job site to provide for doors and windows and side edge attachment elements” is a product by process limitation, and as such, only the final product need be the same), and

each Coleman in view of Applicant’s Admitted Prior Art and Conboy panel being made from a plurality of generally parallel elongate strands of wood oriented in the direction of the length of the panel to provide for vertical load bearing capacity because, as applicant points out, the TimTek (Coleman) “long strands in the scrim log material mat are oriented in a direction that will be vertical (along the length of the panel) and therefore load-bearing in the final panels used for a multi-story construction”, page 6, line 27 to page 7, line 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Coleman panel into a multi-story building using LST panels instead of CLT panels for a strong, low footprint building.
Finally, as to the claimed foundation comprising an upwardly extending flange, Hebnick (Fig. 3) discloses a foundation comprising an upwardly extending flange (14) on a foundation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the groove (24)/flange to Coleman in view of Applicant’s Admitted Prior Art and Conboy for a fast, strong wall/foundation connection.

Claim 16 – Coleman in view of APA, Conboy, and Hebnick discloses the multi-story building of claim 1, Conboy further teaching at least some of the panels include an engagement structure on a top edge of the panels (the groove on top, Fig. 22A), capable of engaging with a corresponding engagement structure such as a spline, etc. on a vertically adjacent portion of the building.

Claim 17 – Coleman in view of APA, Conboy, and Hebnick disloses the multi-story building of claim 8, Conboy further teaching at least some of the panels include an engagement structure on a top 

Claim 19 – Coleman in view of APA, Conboy, and Hebnick discloses the multi-story building of claim 1, Conboy further teaching wherein each of a plurality of panels has a length that extends two or more floors of a multi-story building, with a plurality of multi-story panels positioned horizontally adjacent one another to form a complete side wall of the building (Fig. 5A).

Claim 20 – Coleman in view of APA, Conboy, and Hebnick discloses the multi-story building of claim 8, Conboy further teaching wherein each of a plurality of panels has a length that extends two or more floors of a multi-story building, with a plurality of multi-story panels positioned horizontally adjacent one another to form a complete side wall of the building (Fig. 5A).

Claim 22-23 – Coleman in view of APA, Conboy, and Hebnick does not disclose panels positioned adjacent to and overlapping horizontal edges with least two vertically adjacent lower panels in a staggered arrangement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Conboy panels to be positioned adjacent to and overlapping horizontal edges with least two vertically adjacent lower panels in a staggered arrangement for additional wall strength.

Claims 4-5, 10, 12-15, 18, and 21 - are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of APA, Conboy, and Hebnick and in further view of Mathis (2009/0100780). 
Claims 4-5 and 14-15 – Coleman in view of APA, Conboy, and Hebnick does not disclose an adhesive filler material between the side edges of adjacent panels. Mathis discloses an adhesive filler 

Claims 10 and 12-13 recite an obvious method of manufacturing the multi-story building of Coleman in view of APA, Conboy and Hebnick and in further view of Mathis as described above. Regarding the pressing the adjacent panels into close proximity to each other to eject excess filler material method step, Examiner Officially Notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to press the adjacent panels into close proximity to each other to eject excess filler material for a strong panel to panel bond. 

Claim 18 - Coleman in view of APA, Conboy, Hebnick and Mathis discloses the method of claim 10, Conboy further teaching at least some of the panels include an engagement structure on a top edge of the panels (the groove on top, Fig. 22A), capable of engaging with a corresponding engagement structure such as a spline, etc. on a vertically adjacent portion of the building.

Claim 21 - Coleman in view of APA, Conboy, Hebnick and Mathis discloses the method of claim 10, Conboy further teaching wherein each of a plurality of panels has a length that extends two or more floors of a multi-story building, with a plurality of multi-story panels positioned horizontally adjacent one another to form a complete side wall of the building (Fig. 5A).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







              /BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633